
	
		II
		110th CONGRESS
		2d Session
		S. 3567
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To establish a Commission on the conflict
		  between Russia and Georgia, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 __________ Act of
			 2008.
		2.Establishment of Commission on the conflict
			 between Russia and GeorgiaThere is established the Commission on the
			 Conflict between Russia and Georgia (in this Act referred to as the
			 Commission).
		3.Purposes of CommissionThe purposes of the Commission are
			 to—
			(1)to examine the causes of the conflict
			 between Russia and Georgia that began on August 7, 2008; and
			(2)make recommendations with respect to the
			 policies of the United States toward Russia, Georgia, and other countries in
			 the region.
			4.Composition of Commission
			(a)MembersThe Commission shall be composed of 9
			 members, of whom—
				(1)1 member shall be appointed by the majority
			 leader of the Senate, with the concurrence of the Speaker of the House of
			 Representatives, who shall serve as chair of the Commission;
				(2)2 members shall be appointed by the
			 majority leader of the Senate;
				(3)2 members shall be appointed by the
			 minority leader of the Senate;
				(4)2 members shall be appointed by the Speaker
			 of the House of Representatives; and
				(5)2 members shall be appointed by the
			 minority leader of the House of Representatives.
				(b)QualificationsIt is the sense of Congress that
			 individuals appointed to the Commission should be prominent United States
			 citizens, with significant depth of experience in the field of foreign
			 relations and with expertise regarding relations between Russia and
			 Georgia.
			(c)Deadline for appointmentAll members of the Commission shall be
			 appointed within 90 days of the date of the enactment of this Act.
			(d)Initial meetingThe Commission shall meet and begin the
			 operations of the Commission as soon as practicable after the 90-day period
			 described in subsection (c). After its initial meeting, the Commission shall
			 meet upon the call of the chair or a majority of its members.
			(e)Quorum; vacanciesSix members of the Commission shall
			 constitute a quorum. Any vacancy in the Commission shall not affect its powers,
			 but shall be filled in the same manner in which the original appointment was
			 made.
			5.Responsibilities of
			 CommissionThe Commission
			 shall—
			(1)examine and determine the timeline of
			 events since 1991 that led to the conflict between Russia and Georgia that
			 began on August 7, 2008;
			(2)examine the policies of the Government of
			 Russia with respect to Georgia;
			(3)examine the policies of the Government of
			 Georgia with respect to the regions of South Ossetia and Abkhazia;
			(4)evaluate the role of the North Atlantic
			 Treaty Organization and the April 2008 Bucharest Summit in the development of
			 the conflict between Russia and Georgia;
			(5)examine and evaluate the policies of the
			 United States with respect to Russia and Georgia in the context of the
			 conflict, including—
				(A)any communications by officials of the
			 United States to the Government of Russia; and
				(B)any communications by officials of the
			 United States to the Government of Georgia;
				(6)review the role of peacekeepers from Russia
			 in South Ossetia and the relationship between Georgia and the
			 peacekeepers;
			(7)review and evaluate the training and
			 preparedness of the militaries of Russia and Georgia, including—
				(A)any focus in the training of the military
			 of Russia with respect to Georgia; and
				(B)any focus in the training of the military
			 of Georgia with respect to Russia;
				(8)review and evaluate allegations of genocide
			 and ethnic cleansing during the conflict; and
			(9)make recommendations with respect to the
			 policies of the United States with respect to Russia, Georgia, and other
			 countries in the region in the context of the conflict between Russia and
			 Georgia.
			6.Powers of Commission
			(a)Hearings and evidenceThe Commission or, on the authority of the
			 Commission, any subcommittee or member thereof, may, for the purpose of
			 carrying out this Act, hold such hearings and sit and act at such times and
			 places, take such testimony, receive such evidence, and administer such oaths
			 as the Commission, subcommittee, or member, as the case may be, may determine
			 advisable.
			(b)ContractingThe Commission may, to such extent and in
			 such amounts as are provided in appropriations Acts, enter into contracts to
			 enable the Commission to discharge its duties under this Act.
			(c)Staff of Commission
				(1)Appointment and compensationThe chairman of the Commission, in
			 accordance with rules agreed upon by the Commission, may appoint and fix the
			 compensation of a staff director and such other personnel as may be necessary
			 to enable the Commission to carry out its functions, without regard to—
					(A)the provisions of title 5, United States
			 Code, governing appointments in the competitive service; or
					(B)the provisions of chapter 51 and subchapter
			 III of chapter 53 of such title relating to classification and General Schedule
			 pay rates, except that no rate of pay fixed under this subsection may exceed
			 the rate of pay for a position at level V of the Executive Schedule under
			 section 5316 of such title.
					(2)Personnel as Federal employees
					(A)In generalThe executive director and any employees of
			 the Commission shall be employees under section 2105 of title 5, United States
			 Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of such
			 title.
					(B)Members of commissionSubparagraph (A) shall not be construed to
			 apply to members of the Commission.
					(3)DetaileesAny Federal Government employee may be
			 detailed to the Commission without reimbursement from the Commission, and such
			 detailee shall retain the rights, status, and privileges of the detailee's
			 regular employment without interruption.
				(4)Consultant servicesThe Commission may procure the services of
			 experts and consultants in accordance with section 3109 of title 5, United
			 States Code, at rates not to exceed the daily rate of pay for a position at
			 level IV of the Executive Schedule under section 5315 of such title.
				(5)Emphasis on security
			 clearancesEmphasis shall be
			 made to hire employees and retain contractors and detailees with active
			 security clearances.
				(d)Information from Federal agencies
				(1)In generalThe Commission is authorized to secure
			 directly from any executive department, bureau, agency, board, commission,
			 office, independent establishment, or instrumentality of the Government,
			 information, suggestions, estimates, and statistics to carry out the purposes
			 of this Act. Each department, bureau, agency, board, commission, office,
			 independent establishment, or instrumentality shall, to the extent authorized
			 by law, furnish such information, suggestions, estimates, and statistics
			 directly to the Commission, upon request made by the chairman, the chairman of
			 any subcommittee created by a majority of the Commission, or any member
			 designated by a majority of the Commission.
				(2)Receipt, handling, storage, and
			 disseminationInformation
			 shall be received, handled, stored, and disseminated only by members of the
			 Commission and its staff consistent with all applicable laws, regulations, and
			 executive orders.
				(e)Assistance from Federal agencies
				(1)General services
			 administrationThe
			 Administrator of General Services shall provide to the Commission on a
			 reimbursable basis administrative support and other services for the
			 performance of the Commission's functions.
				(2)Other departments and
			 agenciesIn addition to the
			 assistance prescribed in paragraph (1), departments and agencies of the United
			 States may provide to the Commission such services, funds, facilities, staff,
			 and other support services as they may determine advisable and as may be
			 authorized by law.
				(f)GiftsThe Commission may accept, use, and dispose
			 of gifts or donations of services or property.
			(g)Postal servicesThe Commission may use the United States
			 mails in the same manner and under the same conditions as departments and
			 agencies of the United States.
			7.Nonapplicability of Federal Advisory
			 Committee ActThe Federal
			 Advisory Committee Act (5 U.S.C. App.) shall not apply to the
			 Commission.
		8.Public meetings and hearings; availability
			 of reports
			(a)Public meetings and release of public
			 versions of reportsThe
			 Commission shall—
				(1)hold public hearings and meetings to the
			 extent appropriate; and
				(2)release public versions of the report
			 required under section 9.
				(b)Public hearingsAny public hearings of the Commission shall
			 be conducted in a manner consistent with the protection of information provided
			 to or developed for or by the Commission as required by any applicable law,
			 regulation, or executive order.
			9.ReportNot later than 180 days after the
			 appointment of the Commission, the Commission shall submit to the President and
			 Congress a final report containing such findings, conclusions, and
			 recommendations as have been agreed to by a majority of Commission
			 members.
		10.Termination
			(a)In generalThe Commission, and the provisions of this
			 Act, shall terminate on the date that is 60 days after the date on which the
			 final report is submitted under section 9.
			(b)Administrative activities before
			 terminationThe Commission
			 may use the 60-day period referred to in subsection (a) for the purpose of
			 concluding its activities, including providing testimony to committees of
			 Congress concerning its report and disseminating the final report.
			11.Authorization of appropriations
			(a)In generalThere are authorized to be appropriated
			 such sums as may be necessary for the purposes of the activities of the
			 Commission under this Act.
			(b)Duration of availabilityAmounts made available to the Commission
			 under subsection (a) shall remain available until the termination of the
			 Commission.
			
